
	
		I
		111th CONGRESS
		1st Session
		H. R. 2212
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Inslee (for
			 himself, Mr. Israel,
			 Mr. Weiner,
			 Mr. Dingell,
			 Mr. Klein of Florida,
			 Mrs. Halvorson, and
			 Mrs. Tauscher) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To improve the loan guarantee program of the Department
		  of Energy under title XVII of the Energy Policy Act of 2005, to provide
		  additional options for deploying energy technologies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Energy Technology
			 Deployment Act.
		2.PurposeThe purpose of this Act is to promote the
			 domestic development and deployment of clean energy technologies required for
			 the 21st century through the improvement of existing programs and the
			 establishment of a self-sustaining Clean Energy Deployment Administration that
			 will provide for an attractive investment environment through partnership with
			 and support of the private capital market in order to promote access to
			 affordable financing for accelerated and widespread deployment of—
			(1)clean energy
			 technologies;
			(2)advanced or
			 enabling energy infrastructure technologies;
			(3)energy efficiency
			 technologies in residential, commercial, and industrial applications, including
			 end-use efficiency in buildings; and
			(4)manufacturing
			 technologies for any of the technologies or applications described in this
			 section.
			3.DefinitionsIn this Act:
			(1)AdministrationThe
			 term Administration means the Clean Energy Deployment
			 Administration established by section 6.
			(2)AdministratorThe
			 term Administrator means the Administrator of the
			 Administration.
			(3)Advisory
			 CouncilThe term Advisory Council means the Energy
			 Technology Advisory Council of the Administration.
			(4)Breakthrough
			 technologyThe term breakthrough technology means a
			 clean energy technology that—
				(A)presents a
			 significant opportunity to advance the goals developed under section 5, as
			 assessed under the methodology established by the Advisory Council; but
				(B)has generally not
			 been considered a commercially ready technology as a result of high perceived
			 technology risk or other similar factors.
				(5)Clean energy
			 technologyThe term clean energy technology means a
			 technology related to the production, use, transmission, storage, control, or
			 conservation of energy—
				(A)that will—
					(i)reduce the need
			 for additional energy supplies by using existing energy supplies with greater
			 efficiency or by transmitting, distributing, or transporting energy with
			 greater effectiveness through the infrastructure of the United States;
					(ii)diversify the
			 sources of energy supply of the United States to strengthen energy security and
			 to increase supplies with a favorable balance of environmental effects if the
			 entire technology system is considered; or
					(iii)contribute to a
			 stabilization of atmospheric greenhouse gas concentrations thorough reduction,
			 avoidance, or sequestration of energy-related emissions; and
					(B)for which, as
			 determined by the Administrator, insufficient commercial lending is available
			 to allow for widespread deployment.
				(6)CostThe
			 term cost has the meaning given the term in section 502 of the
			 Federal Credit Reform Act of 1990
			 (2 U.S.C. 661a).
			(7)Direct
			 loanThe term direct loan has the meaning given the
			 term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a).
			(8)FundThe
			 term Fund means the Clean Energy Investment Fund established by
			 section 4(a).
			(9)Loan
			 guaranteeThe term loan guarantee has the meaning
			 given the term in section 502 of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a).
			(10)National
			 LaboratoryThe term National Laboratory has the
			 meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
			 15801).
			(11)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(12)SecurityThe
			 term security has the meaning given the term in section 2 of the
			 Securities Act of 1933 (15 U.S.C. 77b).
			(13)StateThe
			 term State means—
				(A)a State;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico; and
				(D)any other
			 territory or possession of the United States.
				(14)Technology
			 riskThe term technology risk means the risks during
			 construction or operation associated with the design, development, and
			 deployment of clean energy technologies (including the cost, schedule,
			 performance, reliability and maintenance, and accounting for the perceived
			 risk), from the perspective of commercial lenders, that may be increased as a
			 result of the absence of adequate historical construction, operating, or
			 performance data from commercial applications of the technology.
			4.Improvements to
			 existing programs
			(a)Clean Energy
			 Investment Fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Clean Energy Investment Fund, consisting of—
					(A)such amounts as
			 have been appropriated for administrative expenses to carry out title XVII of
			 the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.);
					(B)such amounts as
			 are deposited in the Fund under this Act and amendments made by this Act;
			 and
					(C)such sums as may
			 be appropriated to supplement the Fund.
					(2)Expenditures
			 from Fund
					(A)In
			 generalNotwithstanding section 1705(e) of the Energy Policy Act
			 of 2005 (42 U.S.C. 16516(e)), amounts in the Fund shall be available to the
			 Secretary for obligation without fiscal year limitation, to remain available
			 until expended.
					(B)Administrative
			 expenses
						(i)FeesFees
			 collected for administrative expenses shall be available without limitation to
			 cover applicable expenses.
						(ii)FundTo
			 the extent that administrative expenses are not reimbursed through fees, an
			 amount not to exceed 1.5 percent of the amounts in the Fund as of the beginning
			 of each fiscal year shall be available to pay the administrative expenses for
			 the fiscal year necessary to carry out title XVII of the Energy Policy Act of
			 2005 (42 U.S.C. 16511 et seq.).
						(3)Transfers of
			 amounts
					(A)In
			 generalThe amounts required to be transferred to the Fund under
			 this subsection shall be transferred at least monthly from the general fund of
			 the Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
					(B)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
					(b)Revisions to
			 loan guarantee program authority
				(1)Definition of
			 commercial technologySection 1701(1) of the Energy Policy Act of
			 2005 (42 U.S.C. 16511(1)) is amended by striking subparagraph (B) and inserting
			 the following:
					
						(B)ExclusionThe
				term commercial technology does not include a technology if the
				sole use of the technology is in connection with—
							(i)a
				demonstration project; or
							(ii)a
				project for which the Secretary approved a loan
				guarantee.
							.
				(2)Specific
			 appropriation or contributionSection 1702 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16512) is amended by striking subsection (b) and
			 inserting the following:
					
						(b)Specific
				appropriation or contribution
							(1)In
				generalNo guarantee shall be made unless sufficient amounts to
				account for the cost are available—
								(A)in unobligated
				balances within the Clean Energy Investment Fund established under section 4(a)
				of the 21st Century Energy Technology
				Deployment Act;
								(B)as a payment from
				the borrower and the payment is deposited in the Clean Energy Investment Fund;
				or
								(C)in any combination
				of balances and payments described in subparagraphs (A) and (B),
				respectively.
								(2)LimitationThe
				source of payments received from a borrower under paragraph (1)(B) shall not be
				a loan or other debt obligation that is made or guaranteed by the Federal
				Government.
							(3)Relation to
				other lawsSection 504(b) of the Federal Credit Reform Act of
				1990 (2 U.S.C. 661c(b)) shall not apply to a loan or loan guarantee under this
				section.
							.
				(3)SubrogationSection
			 1702(g)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16512(g)(2)) is
			 amended—
					(A)by striking
			 subparagraph (B); and
					(B)by redesignating
			 subparagraph (C) as subparagraph (B).
					(4)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
					
						(2)AvailabilityFees
				collected under this subsection shall—
							(A)be deposited by
				the Secretary in the Clean Energy Investment Fund established under section
				4(a) of the 21st Century Energy Technology
				Deployment Act; and
							(B)remain available
				to the Secretary for expenditure, without further appropriation or fiscal year
				limitation, for administrative expenses incurred in carrying out this
				title.
							(3)AdjustmentThe
				Secretary may adjust the amount or manner of collection of fees under this
				title as the Secretary determines is necessary to promote, to the maximum
				extent practicable, eligible projects under this
				title.
						.
				(5)ProcessingSection
			 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at
			 the end the following:
					
						(k)Accelerated
				reviewsTo the maximum extent practicable and consistent with
				sound business practices, the Secretary shall seek to consolidate reviews of
				applications for loan guarantees under this title such that decisions as to
				whether to enter into a commitment on an application can be issued not later
				than 180 days after the date of submission of a completed
				application.
						.
				(6)Wage
			 ratesSection 1705(c) of the Energy Policy Act of 2005 (42 U.S.C.
			 16516(c)) is amended by striking support under this section and
			 inserting support under this title.
				5.Energy technology
			 deployment goals
			(a)GoalsNot
			 later than 1 year after the date of enactment of this Act, the Secretary, after
			 consultation with the Advisory Council, shall develop and publish for review
			 and comment in the Federal Register near-, medium-, and long-term goals
			 (including numerical performance targets at appropriate intervals to measure
			 progress toward those goals) for the deployment of clean energy technologies
			 through the credit support programs established by this Act (including an
			 amendment made by this Act) to promote—
				(1)sufficient
			 electric generating capacity using clean energy technologies to meet the energy
			 needs of the United States;
				(2)clean energy
			 technologies in vehicles and fuels that will substantially reduce the reliance
			 of the United States on foreign sources of energy and insulate consumers from
			 the volatility of world energy markets;
				(3)a
			 domestic commercialization and manufacturing capacity that will establish the
			 United States as a world leader in clean energy technologies across multiple
			 sectors;
				(4)installation of
			 sufficient infrastructure to allow for the cost-effective deployment of clean
			 energy technologies appropriate to each region of the United States;
				(5)the transformation
			 of the building stock of the United States to zero net energy
			 consumption;
				(6)the recovery, use,
			 and prevention of waste energy;
				(7)domestic
			 manufacturing of clean energy technologies on a scale that is sufficient to
			 achieve price parity with conventional energy sources;
				(8)domestic
			 production of commodities and materials (such as steel, chemicals, polymers,
			 and cement) using clean energy technologies so that the United States will
			 become a world leader in environmentally sustainable production of the
			 commodities and materials;
				(9)a
			 robust, efficient, and interactive electricity transmission grid that will
			 allow for the incorporation of clean energy technologies, distributed
			 generation, and demand-response in each regional electric grid;
				(10)sufficient
			 availability of financial products to allow owners and users of residential,
			 retail, commercial, and industrial buildings to make energy efficiency and
			 distributed generation technology investments with reasonable payback periods;
			 and
				(11)such other goals
			 as the Secretary, in consultation with the Advisory Council, determines to be
			 consistent with the purposes of this Act.
				(b)RevisionsThe
			 Secretary shall revise the goals established under subsection (a), from time to
			 time as appropriate, to account for advances in technology and changes in
			 energy policy.
			6.Clean Energy
			 Deployment Administration
			(a)Establishment
				(1)In
			 generalThere is established in the Department of Energy an
			 administration to be known as the Clean Energy Deployment Administration, under
			 the direction of the Administrator and the Board of Directors.
				(2)Status
					(A)In
			 generalThe Administration (including officers, employees, and
			 agents of the Administration) shall not be responsible to, or subject to the
			 authority, direction, or control of, any other officer, employee, or agent of
			 the Department of Energy other than the Secretary, acting through the
			 Administrator.
					(B)Exemption from
			 reorganizationThe Administration shall be exempt from the
			 reorganization authority provided under section 643 of the Department of Energy
			 Reorganization Act (42 U.S.C. 7253).
					(C)Inspector
			 generalSection 12 of the Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended—
						(i)in
			 paragraph (1), by inserting the Administrator of the Clean Energy
			 Deployment Administration; after Export-Import Bank;;
			 and
						(ii)in
			 paragraph (2), by inserting the Clean Energy Deployment
			 Administration, after Export-Import Bank,.
						(3)Offices
					(A)Principal
			 officeThe Administration shall—
						(i)maintain the
			 principal office of the Administration in the District of Columbia; and
						(ii)for
			 purposes of venue in civil actions, be considered to be a resident of the
			 District of Columbia.
						(B)Other
			 officesThe Administration may establish other offices in such
			 other places as the Administration considers necessary or appropriate for the
			 conduct of the business of the Administration.
					(b)Administrator
				(1)In
			 generalThe Administrator shall be—
					(A)appointed by the
			 President, with the advice and consent of the Senate, for a 5-year term;
			 and
					(B)compensated at the
			 annual rate of basic pay prescribed for level II of the Executive Schedule
			 under section 5313 of title 5, United States Code.
					(2)DutiesThe
			 Administrator shall—
					(A)serve as the Chief
			 Executive Officer of the Administration and Chairman of the Board;
					(B)ensure
			 that—
						(i)the
			 Administration operates in a safe and sound manner, including maintenance of
			 adequate capital and internal controls (consistent with section 404 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262));
						(ii)the
			 operations and activities of the Administration foster liquid, efficient,
			 competitive, and resilient energy and energy efficiency finance markets;
						(iii)the
			 Administration carries out the purposes of this Act only through activities
			 that are authorized under and consistent with this Act; and
						(iv)the
			 activities of the Administration and the manner in which the Administration is
			 operated are consistent with the public interest;
						(C)develop policies
			 and procedures for the Administration that will—
						(i)promote a
			 self-sustaining portfolio of investments that will maximize the value of
			 investments to effectively promote clean energy technologies;
						(ii)promote
			 transparency and openness in Administration operations;
						(iii)afford the
			 Administration with sufficient flexibility to meet the purposes of this Act;
			 and
						(iv)provide for the
			 efficient processing of applications; and
						(D)with the
			 concurrence of the Board, set expected loss reserves for the support provided
			 by the Administration consistent with section 7(a)(1)(C).
					(c)Board of
			 Directors
				(1)In
			 generalThe Board of Directors of the Administration shall
			 consist of—
					(A)the Secretary or
			 the designee of the Secretary, who shall serve as an ex-officio voting member
			 of the Board of Directors;
					(B)the Administrator,
			 who shall serve as the Chairman of the Board of Directors; and
					(C)7 additional
			 members who shall—
						(i)be
			 appointed by the President, with the advice and consent of the Senate, for
			 staggered 5-year terms; and
						(ii)have experience
			 in banking or financial services relevant to the operations of the
			 Administration, including individuals with substantial experience in the
			 development of energy projects, the electricity generation sector, the
			 transportation sector, the manufacturing sector, and the energy efficiency
			 sector.
						(2)DutiesThe
			 Board of Directors shall—
					(A)oversee the
			 operations of the Administration and ensure industry best practices are
			 followed in all financial transactions involving the Administration;
					(B)consult with the
			 Administrator on the general policies and procedures of the Administration to
			 ensure the interests of the taxpayers are protected;
					(C)ensure the
			 portfolio of investments are consistent with purposes of this Act and with the
			 long-term financial stability of the Administration;
					(D)ensure that the
			 operations and activities of the Administration are consistent with the
			 development of a robust private sector that can provide commercial loans or
			 financing products; and
					(E)not serve on a
			 full-time basis, except that the Board of Directors shall meet at least
			 quarterly to review, as appropriate, applications for credit support and set
			 policies and procedures as necessary.
					No member of
			 the Board shall take part in any review or decision of any project as to which
			 that member or member’s immediate family has a financial or other
			 interest.(3)RemovalAn
			 appointed member of the Board of Directors may be removed from office by the
			 President for good cause.
				(4)VacanciesAn
			 appointed seat on the Board of Directors that becomes vacant shall be filled by
			 appointment by the President, but only for the unexpired portion of the term of
			 the vacating member.
				(5)Compensation of
			 membersAn appointed member of the Board of Directors shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay prescribed for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code, for each day (including travel time) during which
			 the member is engaged in the performance of the duties of the Board of
			 Directors.
				(d)Energy
			 Technology Advisory Council
				(1)In
			 generalThe Administration shall have an Energy Technology
			 Advisory Council consisting of—
					(A)5 members selected
			 by the Secretary; and
					(B)3 members selected
			 by the Board of Directors of the Administration.
					(2)QualificationsThe
			 members of the Advisory Council shall—
					(A)have relevant
			 scientific expertise; and
					(B)in the case of the
			 members selected by the Secretary under paragraph (1)(A), include
			 representatives of—
						(i)the
			 academic community;
						(ii)the
			 private research community;
						(iii)National
			 Laboratories;
						(iv)the
			 technology or project development community; and
						(v)the
			 commercial energy financing and operations sector.
						(3)DutiesThe
			 Advisory Council shall—
					(A)develop and
			 publish for comment in the Federal Register a methodology for assessment of
			 clean energy technologies that will allow the Administration to evaluate
			 projects based on the progress likely to be achieved per dollar invested in
			 maximizing the attributes of the definition of clean energy technology, taking
			 into account the extent to which support for a clean energy technology is
			 likely to accrue subsequent benefits that are attributable to a commercial
			 scale deployment taking place earlier than that which otherwise would have
			 occurred without the support; and
					(B)advise on the
			 technological approaches that should be supported by the Administration to meet
			 the technology deployment goals established by the Secretary pursuant to
			 section 5.
					(4)Term
					(A)In
			 generalMembers of the Advisory Council shall have 5-year
			 staggered terms, as determined by the Secretary and the Administrator.
					(B)ReappointmentA
			 member of the Advisory Council may be reappointed.
					(5)CompensationA
			 member of the Advisory Council, who is not otherwise compensated as a Federal
			 employee, shall be compensated at a rate equal to the daily equivalent of the
			 annual rate of basic pay prescribed for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code, for each day (including
			 travel time) during which the member is engaged in the performance of the
			 duties of the Advisory Council.
				(e)Staff
				(1)In
			 generalThe Administrator, in consultation with the Board of
			 Directors, may—
					(A)appoint and
			 terminate such officers, attorneys, employees, and agents as are necessary to
			 carry out this Act; and
					(B)vest those
			 personnel with such powers and duties as the Administrator may
			 determine.
					(2)Direct hire
			 authority
					(A)In
			 generalNotwithstanding section 3304 and sections 3309 through
			 3318 of title 5, United States Code, the Administrator may, on a determination
			 that there is a severe shortage of candidates or a critical hiring need for
			 particular positions, recruit and directly appoint highly qualified critical
			 personnel with specialized knowledge important to the function of the
			 Administration into the competitive service.
					(B)ExceptionThe
			 authority granted under subparagraph (A) shall not apply to positions in the
			 excepted service or the Senior Executive Service.
					(C)RequirementsIn
			 exercising the authority granted under subparagraph (A), the Administrator
			 shall ensure that any action taken by the Administrator—
						(i)is
			 consistent with the merit principles of section 2301 of title 5, United States
			 Code; and
						(ii)complies with the
			 public notice requirements of section 3327 of title 5, United States
			 Code.
						(D)Termination of
			 effectivenessThe authority provided by this paragraph terminates
			 effective on the date that is 2 years after the date of enactment of this
			 Act.
					(3)Critical pay
			 authority
					(A)In
			 generalNotwithstanding section 5377 of title 5, United States
			 Code, and without regard to the provisions of that title governing appointments
			 in the competitive service or the Senior Executive Service and chapters 51 and
			 53 of that title (relating to classification and pay rates), the Administrator
			 may establish, fix the compensation of, and appoint individuals to critical
			 positions needed to carry out the functions of the Administration, if the
			 Administrator certifies that—
						(i)the
			 positions require expertise of an extremely high level in a financial,
			 technical, or scientific field;
						(ii)the
			 Administration would not successfully accomplish an important mission without
			 such an individual; and
						(iii)exercise of the
			 authority is necessary to recruit an individual who is exceptionally well
			 qualified for the position.
						(B)LimitationsThe
			 authority granted under subparagraph (A) shall be subject to the following
			 conditions:
						(i)The
			 number of critical positions authorized by subparagraph (A) may not exceed 20
			 at any 1 time in the Administration.
						(ii)The
			 term of an appointment under subparagraph (A) may not exceed 4 years.
						(iii)An
			 individual appointed under subparagraph (A) may not have been an Administration
			 employee at any time during the 2-year period preceding the date of
			 appointment.
						(iv)Total annual
			 compensation for any individual appointed under subparagraph (A) may not exceed
			 the highest total annual compensation payable at the rate determined under
			 section 104 of title 3, United States Code.
						(v)An
			 individual appointed under subparagraph (A) may not be considered to be an
			 employee for purposes of subchapter II of chapter 75 of title 5, United States
			 Code.
						(C)NotificationEach
			 year, the Administrator shall submit to Congress a notification that lists each
			 individual appointed under this paragraph.
					7.Administration
			 functions
			(a)Operational
			 units
				(1)Direct
			 support
					(A)In
			 generalThe Administration may issue direct loans, letters of
			 credit, loan guarantees, insurance products, or such other credit enhancements
			 or debt instruments (including participation as a co-lender or a member of a
			 syndication) as the Administrator considers appropriate to deploy clean energy
			 technologies if the Administrator has determined that deployment of the
			 technologies would benefit or be accelerated by the support.
					(B)Eligibility
			 criteriaIn carrying out this paragraph and awarding credit
			 support to projects, the Administrator shall account for—
						(i)how
			 the technology rates based on an evaluation methodology established by the
			 Advisory Council;
						(ii)how
			 the project fits with the goals established under section 5; and
						(iii)the potential
			 for the applicant to successfully complete the project.
						(C)Risk
						(i)Expected loan
			 loss reserveThe Administrator shall establish an expected loan
			 loss reserve to account for estimated losses attributable to activities under
			 this section that is consistent with the purposes of—
							(I)developing
			 breakthrough technologies to the point at which technology risk is largely
			 mitigated;
							(II)achieving
			 widespread deployment and advancing the commercial viability of clean energy
			 technologies; and
							(III)advancing the
			 goals established under section 5.
							(ii)Initial
			 expected loan loss reserveUntil such time as the Administrator
			 determines sufficient data exist to establish an expected loan loss reserve
			 that is appropriate, the Administrator shall consider establishing an initial
			 rate of 10 percent for the portfolio of investments under this Act.
						(iii)Portfolio
			 investment approachThe Administration shall—
							(I)use a portfolio investment approach to
			 mitigate risk and diversify investments across technologies and ensure that no
			 particular technology is provided more than 20 percent of the financial support
			 available;
							(II)to the maximum
			 extent practicable and consistent with long-term self-sufficiency, weigh the
			 portfolio of investments in projects to advance the goals established under
			 section 5; and
							(III)consistent with
			 the expected loan loss reserve established under this subparagraph, the
			 purposes of this Act, and section 6(b)(2)(B), provide the maximum practicable
			 percentage of support to promote breakthrough technologies.
							(iv)Loss rate
			 review
							(I)In
			 generalThe Board of Directors shall review on an annual basis
			 the loss rates of the portfolio to determine the adequacy of the
			 reserves.
							(II)ReportNot
			 later than 90 days after the date of the initiation of the review, the
			 Administrator shall submit to the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Energy and Commerce of the House of
			 Representatives a report describing the results of the review and any
			 recommended policy changes.
							(D)Application
			 review
						(i)In
			 generalTo the maximum extent practicable and consistent with
			 sound business practices, the Administration shall seek to consolidate reviews
			 of applications for credit support under this Act such that final decisions on
			 applications can generally be issued not later than 180 days after the date of
			 submission of a completed application.
						(ii)Environmental
			 reviewIn carrying out this Act, the Administration shall, to the
			 maximum extent practicable—
							(I)avoid duplicating
			 efforts that have already been undertaken by other agencies (including State
			 agencies acting under Federal programs); and
							(II)with the advice
			 of the Council on Environmental Quality and any other applicable agencies, use
			 the administrative records of similar reviews conducted throughout the
			 executive branch to develop the most expeditious review process
			 practicable.
							(E)Wage rate
			 requirements
						(i)In
			 generalNo credit support shall be issued under this section
			 unless the borrower has provided to the Administrator reasonable assurances
			 that all laborers and mechanics employed by contractors and subcontractors in
			 the performance of construction work financed in whole or in part by the
			 Administration will be paid wages at rates not less than those prevailing on
			 projects of a character similar to the contract work in the civil subdivision
			 of the State in which the contract work is to be performed as determined by the
			 Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of
			 subtitle II of title 40, United States Code.
						(ii)Labor
			 standardsWith respect to the labor standards specified in this
			 section, the Secretary of Labor shall have the authority and functions set
			 forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.)
			 and section 3145 of title 40, United States Code.
						(2)Indirect
			 support
					(A)In
			 generalThe Administration shall work to develop financial
			 products and arrangements to both promote the widespread deployment of, and
			 mobilize private sector support of credit and investment institutions for,
			 clean energy technologies through securitization, indirect credit support, or
			 other similar means of credit enhancement.
					(B)Financial
			 productsThe Administration—
						(i)in
			 cooperation with Federal, State, local, and private sector entities, shall
			 develop debt instruments that provide for the aggregation of, or directly
			 aggregate, projects for clean energy technology deployments on a scale
			 appropriate for residential or commercial applications; and
						(ii)may
			 purchase, and make commitments to purchase, any debt instrument associated with
			 the deployment of clean energy technologies for the purposes of enhancing the
			 availability of private financing for clean energy technology
			 deployments.
						(C)Disposition of
			 debt or interestThe Administration may acquire, hold, and sell
			 or otherwise dispose of, pursuant to commitments or otherwise, any debt
			 associated with the deployment of clean energy technologies or interest in the
			 debt.
					(D)Pricing
						(i)In
			 generalThe Administrator may establish requirements, and impose
			 charges or fees, which may be regarded as elements of pricing, for different
			 classes of sellers, servicers, or services.
						(ii)Classification
			 of sellers and servicersFor the purpose of clause (i), the
			 Administrator may classify sellers and servicers as necessary to promote
			 transparency and liquidity and properly characterize the risk of
			 default.
						(E)EligibilityThe
			 Administrator shall establish—
						(i)eligibility
			 criteria for loan originators, sellers, and servicers seeking support for
			 portfolios of financial obligations relating to clean energy technologies so as
			 to ensure the capability of the loan originators, sellers, and servicers to
			 perform the functions required to maintain the expected performance of the
			 portfolios; and
						(ii)such criteria,
			 standards, guidelines, and mechanisms such that, to the maximum extent
			 practicable, loan originators and sellers will be able to determine the
			 eligibility of loans for resale at the time of initial lending.
						(F)Secondary market
			 support
						(i)In
			 generalThe Administration may lend on the security of, and make
			 commitments to lend on the security of, any debt that the Administration has
			 issued or is authorized to purchase under this section.
						(ii)Authorized
			 actionsOn such terms and conditions as the Administrator may
			 prescribe, the Administration may, with the concurrence of the Board of
			 Directors—
							(I)borrow;
							(II)give
			 security;
							(III)pay interest or
			 other return; and
							(IV)issue notes,
			 debentures, bonds, or other obligations or securities.
							(G)Lending
			 activities
						(i)In
			 generalThe Administrator shall determine—
							(I)the volume of the
			 lending activities of the Administration; and
							(II)the types of loan
			 ratios, risk profiles, interest rates, maturities, and charges or fees in the
			 secondary market operations of the Administration.
							(ii)ObjectivesDeterminations
			 under clause (i) shall be consistent with the objectives of—
							(I)providing an
			 attractive investment environment for clean energy technologies;
							(II)making the
			 operations of the Administration self-supporting over the long term; and
							(III)advancing the
			 goals established under section 5.
							(H)Exempt
			 securitiesAll securities issued or guaranteed by the
			 Administration shall, to the same extent as securities that are direct
			 obligations of or obligations guaranteed as to principal or interest by the
			 United States, be considered to be exempt securities within the meaning of the
			 laws administered by the Securities and Exchange Commission.
					(b)Other authorized
			 programs
				(1)In
			 generalThe Secretary may delegate to the Administration the
			 provision of financial services and program management for grant, loan, and
			 other credit enhancement programs authorized under any other provision of
			 law.
				(2)AdministrationIn
			 administering any other program delegated by the Secretary, the Administration
			 shall, to the maximum extent practicable (as determined by the
			 Administrator)—
					(A)administer the
			 program in a manner that is consistent with the terms and conditions of this
			 Act; and
					(B)minimize the
			 administrative costs to the Federal Government.
					8.Federal Credit
			 Authority
			(a)Transfer of
			 functions and authority
				(1)In
			 generalSubject to paragraph (2), on a finding by the Secretary
			 and the Administrator that the Administration is sufficiently ready to assume
			 the functions and that applicants to those programs will not be unduly
			 adversely affected but in no case later than 18 months after the date of
			 enactment of this Act, all of the functions and authority of the Secretary
			 under title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.) and
			 authorities established by this Act shall be transferred to the
			 Administration.
				(2)Failure to
			 transfer functionsIf the functions and authorities are not
			 transferred to the Administration in accordance with paragraph (1), the
			 Secretary and the Administrator shall submit to Congress a report on the
			 reasons for delay and an expected timetable for transfer of the functions and
			 authorities to the Administration.
				(3)Effect on
			 existing rights and obligationsThe transfer of functions and
			 authority under this subsection shall not affect the rights and obligations of
			 any party that arise under a predecessor program or authority prior to the
			 transfer under this subsection.
				(4)Transfer of fund
			 authorityOn transfer of functions pursuant to paragraph (1), the
			 Administration shall have all authorities to make use of the Fund reserved for
			 the Secretary before the transfer.
				(5)UseAmounts
			 in the Fund shall be available for discharge of liabilities and all other
			 expenses of the Administration, including subsequent transfer to the respective
			 credit program accounts.
				(6)Initial
			 investment
					(A)In
			 generalOn transfer of functions pursuant to paragraph (1), out
			 of any funds in the Treasury not otherwise appropriated, the Secretary of the
			 Treasury shall transfer to the Fund to carry out this Act $10,000,000,000, to
			 remain available until expended.
					(B)Receipt and
			 acceptanceThe Fund shall be entitled to receive and shall
			 accept, and shall be used to carry out this Act, the funds transferred to the
			 Fund under subparagraph (A), without further appropriation.
			 
					(7)Authorization of
			 appropriationsIn addition to funds made available by paragraphs
			 (1) through (6), there are authorized to be appropriated to the Fund such sums
			 as are necessary to carry out this Act.
				(b)Payments of
			 liabilities
				(1)In
			 generalAny payment made to discharge liabilities arising from
			 agreements under this Act shall be paid out of the Fund or the associated
			 credit program account, as appropriate.
				(2)SecurityThe
			 full faith and credit of the United States is pledged to the payment of all
			 obligations entered into by the Administration pursuant to this Act.
				(c)Fees
				(1)In
			 generalConsistent with achieving the purposes of this Act, the
			 Administrator shall charge fees or collect compensation generally in accordance
			 with commercial rates.
				(2)Availability of
			 feesAll fees collected by the Administration may be retained by
			 the Administration and placed in the Fund and may remain available to the
			 Administration, without further appropriation or fiscal year limitation, for
			 use in carrying out the purposes of this Act.
				(3)Breakthrough
			 technologiesThe Administration shall charge the minimum amount
			 in fees or compensation practicable for breakthrough technologies, consistent
			 with the long-term viability of the Administration, unless the Administration
			 first determines that a higher charge will not impede the development of the
			 technology.
				(4)Alternative fee
			 arrangementsThe
			 Administration may use such alternative arrangements (such as profit
			 participation, contingent fees, and other valuable contingent interests) as the
			 Administration considers appropriate to compensate the Administration for the
			 expenses of the Administration and the risk inherent in the support of the
			 Administration.
				(d)Cost transfer
			 authorityAmounts collected by the Administration for the cost of
			 a loan or loan guarantee shall be transferred by the Administration to the
			 respective credit program accounts.
			(e)Supplemental
			 Borrowing AuthorityIn order to maintain sufficient liquidity for
			 activities authorized under section 7(a)(2), the Administration may issue
			 notes, debentures, bonds, or other obligations for purchase by the Secretary of
			 the Treasury.
			(f)Public debt
			 transactionsFor the purpose of subsection (e)—
				(1)the Secretary of
			 the Treasury may use as a public debt transaction the proceeds of the sale of
			 any securities issued under chapter 31 of title 31, United States Code;
			 and
				(2)the purposes for
			 which securities may be issued under that chapter are extended to include any
			 purchase under this subsection.
				(g)Maximum
			 outstanding holdingThe Secretary of the Treasury shall purchase
			 instruments issued under subsection (e) to the extent that the purchase would
			 not increase the aggregate principal amount of the outstanding holdings of
			 obligations under subsection (e) by the Secretary of the Treasury to an amount
			 that is greater than $2,000,000,000.
			(h)Rate of
			 returnEach purchase of obligations by the Secretary of the
			 Treasury under this section shall be on terms and conditions established to
			 yield a rate of return determined by the Secretary of the Treasury to be
			 appropriate, taking into account the current average rate on outstanding
			 marketable obligations of the United States as of the last day of the month
			 preceding the purchase.
			(i)Sale of
			 obligationsThe Secretary of the Treasury may at any time sell,
			 on terms and conditions and at prices determined by the Secretary of the
			 Treasury, any of the obligations acquired by the Secretary of the Treasury
			 under this section.
			(j)Public debt
			 transactionsAll redemptions, purchases, and sales by the
			 Secretary of the Treasury of obligations under this section shall be treated as
			 public debt transactions of the United States.
			9.General
			 provisions
			(a)Immunity from
			 impairment, limitation, or restriction
				(1)In
			 generalAll rights and remedies of the Administration (including
			 any rights and remedies of the Administration on, under, or with respect to any
			 mortgage or any obligation secured by a mortgage) shall be immune from
			 impairment, limitation, or restriction by or under—
					(A)any law (other
			 than a law enacted by Congress expressly in limitation of this paragraph) that
			 becomes effective after the acquisition by the Administration of the subject or
			 property on, under, or with respect to which the right or remedy arises or
			 exists or would so arise or exist in the absence of the law; or
					(B)any administrative
			 or other action that becomes effective after the acquisition.
					(2)State
			 lawThe Administrator may conduct the business of the
			 Administration without regard to any qualification or law of any State relating
			 to incorporation.
				(b)Use of other
			 agenciesWith the consent of a department, establishment, or
			 instrumentality (including any field office), the Administration may—
				(1)use and act
			 through any department, establishment, or instrumentality;
				(2)use, and pay
			 compensation for, information, services, facilities, and personnel of the
			 department, establishment, or instrumentality.
				(c)ProcurementThe
			 Administrator shall be the senior procurement officer for the Administration
			 for purposes of section 16(a) of the Office of Federal Procurement Policy Act
			 (41 U.S.C. 414(a)).
			(d)Financial
			 matters
				(1)InvestmentsFunds
			 of the Administration may be invested in such investments as the Board of
			 Directors may prescribe.
				(2)Fiscal
			 agentsAny Federal Reserve bank or any bank as to which at the
			 time of the designation of the bank by the Administrator there is outstanding a
			 designation by the Secretary of the Treasury as a general or other depository
			 of public money, may be designated by the Administrator as a depositary or
			 custodian or as a fiscal or other agent of the Administration.
				(e)JurisdictionNotwithstanding
			 section 1349 of title 28, United States Code, or any other provision of
			 law—
				(1)the Administration
			 shall be considered a corporation covered by sections 1345 and 1442 of title
			 28, United States Code;
				(2)all civil actions
			 to which the Administration is a party shall be considered to arise under the
			 laws of the United States, and the district courts of the United States shall
			 have original jurisdiction of all such actions, without regard to amount or
			 value; and
				(3)any civil or other
			 action, case or controversy in a court of a State, or in any court other than a
			 district court of the United States, to which the Administration is a party may
			 at any time before trial be removed by the Administration, without the giving
			 of any bond or security and by following any procedure for removal of causes in
			 effect at the time of the removal—
					(A)to the district
			 court of the United States for the district and division embracing the place in
			 which the same is pending; or
					(B)if there is no
			 such district court, to the district court of the United States for the
			 district in which the principal office of the Administration is located.
					(f)Periodic
			 reportsNot later than 1 year after commencement of operation of
			 the Administration and at least biannually thereafter, the Administrator shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 includes a description of—
				(1)the technologies
			 supported by activities of the Administration and how the activities advance
			 the purposes of this Act; and
				(2)the performance of
			 the Administration on meeting the goals established under section 5.
				(g)Audits by the
			 Comptroller General
				(1)In
			 generalThe programs, activities, receipts, expenditures, and
			 financial transactions of the Administration shall be subject to audit by the
			 Comptroller General of the United States under such rules and regulations as
			 may be prescribed by the Comptroller General.
				(2)AccessThe
			 representatives of the Government Accountability Office shall—
					(A)have access to the
			 personnel and to all books, accounts, documents, records (including electronic
			 records), reports, files, and all other papers, automated data, things, or
			 property belonging to, under the control of, or in use by the Administration,
			 or any agent, representative, attorney, advisor, or consultant retained by the
			 Administration, and necessary to facilitate the audit;
					(B)be afforded full
			 facilities for verifying transactions with the balances or securities held by
			 depositories, fiscal agents, and custodians;
					(C)be authorized to
			 obtain and duplicate any such books, accounts, documents, records, working
			 papers, automated data and files, or other information relevant to the audit
			 without cost to the Comptroller General; and
					(D)have the right of
			 access of the Comptroller General to such information pursuant to section
			 716(c) of title 31, United States Code.
					(3)Assistance and
			 cost
					(A)In
			 generalFor the purpose of conducting an audit under this
			 subsection, the Comptroller General may, in the discretion of the Comptroller
			 General, employ by contract, without regard to section 3709 of the Revised
			 Statutes (41 U.S.C. 5), professional services of firms and organizations of
			 certified public accountants for temporary periods or for special
			 purposes.
					(B)Reimbursement
						(i)In
			 generalOn the request of the Comptroller General, the
			 Administration shall reimburse the General Accountability Office for the full
			 cost of any audit conducted by the Comptroller General under this
			 subsection.
						(ii)CreditingSuch
			 reimbursements shall—
							(I)be credited to the
			 appropriation account entitled Salaries and Expenses, Government
			 Accountability Office at the time at which the payment is received;
			 and
							(II)remain available
			 until expended.
							(h)Annual
			 independent audits
				(1)In
			 generalThe Administrator shall—
					(A)have an annual
			 independent audit made of the financial statements of the Administration by an
			 independent public accountant in accordance with generally accepted auditing
			 standards; and
					(B)submit to the
			 Secretary the results of the audit.
					(2)ContentIn
			 conducting an audit under this subsection, the independent public accountant
			 shall determine and report on whether the financial statements of the
			 Administration—
					(A)are presented
			 fairly in accordance with generally accepted accounting principles; and
					(B)comply with any
			 disclosure requirements imposed under this Act.
					(i)Financial
			 reports
				(1)In
			 generalThe Administrator shall submit to the Secretary annual
			 and quarterly reports of the financial condition and operations of the
			 Administration, which shall be in such form, contain such information, and be
			 submitted on such dates as the Secretary shall require.
				(2)Contents of
			 annual reportsEach annual report shall include—
					(A)financial
			 statements prepared in accordance with generally accepted accounting
			 principles;
					(B)any supplemental
			 information or alternative presentation that the Secretary may require;
			 and
					(C)an assessment (as
			 of the end of the most recent fiscal year of the Administration), signed by the
			 chief executive officer and chief accounting or financial officer of the
			 Administration, of—
						(i)the
			 effectiveness of the internal control structure and procedures of the
			 Administration; and
						(ii)the
			 compliance of the Administration with applicable safety and soundness
			 laws.
						(3)Special
			 reportsThe Secretary may require the Administrator to submit
			 other reports on the condition (including financial condition), management,
			 activities, or operations of the Administration, as the Secretary considers
			 appropriate.
				(4)AccuracyEach
			 report of financial condition shall contain a declaration by the Administrator
			 or any other officer designated by the Board of Directors of the Administration
			 to make the declaration, that the report is true and correct to the best of the
			 knowledge and belief of the officer.
				(5)Availability of
			 reportsReports required under this section shall be published
			 and made publicly available as soon as is practicable after receipt by the
			 Secretary.
				(j)Scope and
			 termination of authority
				(1)New
			 obligationsThe Administrator shall not initiate any new
			 obligations under this Act on or after January 1, 2029.
				(2)Reversion to
			 SecretaryThe authorities and obligations of the Administration
			 shall revert to the Secretary on January 1, 2029.
				
